DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 February 2022 has been entered.

Response to Amendment
Examiner acknowledges Applicant’s response filed 14 February 2022 containing amendments to the claims and remarks.
Claims 1-7 and 9-24 are pending.  Claim 24 is newly added.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are maintained.  In addition, newly added claim 24 is rejected under 35 U.S.C. 112(b).  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 24, the claim is indefinite as being inconsistent with claim 1 from which it depends.  Specifically, claim 24 recites “wherein the C8+ feed stream comprises styrene and methyl-styrene.”  However, the C8+ feed stream is one “from an outlet of a clay treater” (see claim 1).  In this regard, the specification explains that 
“[c]lay treatment (or clay filtration; e.g. using a clay treater) refers to a process by which contaminants, such as olefins and alkenyl aromatics, may be removed in an aromatics recovery complex.  Typically, a stream may be passed through or over a clay treater or clay tower, where it comes into contact with a surface of the clay.  The olefinic species are composed primarily of alkenyl aromatics, such as styrene and methyl-styrene” (see Applicant’s specification, paragraph [0028]).

Thus, by Applicant’s own statements, clay treatment results in removal of olefinic species such as styrene and methyl-styrene.  Therefore, it is not seen how the C8+ feed stream “from an outlet of a clay treater” can comprise olefinic species such as styrene and methyl-styrene.  Because Examiner finds claim 24 inconsistent with claim 1 from which it depends, the claim is rejected as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beadle (US 10,053,401).
With respect to claims 1, 2, and 9-20, Beadle discloses a process comprising: (a) directing a feed stream from a clay treater of an aromatic complex to a hydrodearylation unit (see Beadle, column 7, lines 39-48); (b) hydrodearylating the feed stream by adding hydrogen over a catalyst to produce an alkyl mono-aromatic compound containing stream (see Beadle, column 7, lines 39-48); and (c) directing the alkyl mono-aromatic compound containing stream to a xylene re-run unit (see Beadle, column 12, lines 31-35).  The alkyl-bridged multi-aromatic compound in the feed stream comprise at least two benzene rings connected by an alkyl bridge group of at least two carbons, wherein the benzene rings are connected to different carbons of the alkyl bridge group (see Beadle, column 6, lines 42-48).  The hydrogen stream may be combined with the feed stream before being supplied to the hydrodearylation unit, the hydrogen stream comprising recycled hydrogen and makeup hydrogen (see Beadle, column 6, lines 52-57).  The catalyst may be present in a catalyst bed, with hydrogen being used as a quench (see Beadle, column 6, lines 58-61).  The catalyst may contain Group 8 metals in an amount of 2-20 wt% and Group 6 metals in an amount of 1-25 wt%, and the catalyst may comprise nickel, molybdenum, ultrastable Y-type zeolite, and gamma-alumina support (see Beadle, column 7, lines 1-11).  Hydrodearylation conditions include temperature in the range of 200°C to 450°C, hydrogen partial pressure in the range of 5 bar to 50 bar, and hydrogen feed rate in the range of 500 to 5000 standard cubic feet per barrel (see Beadle, column 7, lines 11-24).  The feed stream may originate in a catalytic reforming unit within the aromatic complex 9 stream (see Beadle, column 12, lines 48-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beadle (US 10,053,401) in view of Henry (US 4,041,091).
With respect to claims 3-7, see discussion supra at paragraph 10.
Beadle does not explicitly disclose the conditions of temperature, pressure, and liquid hourly space velocity for the clay treater.
However, Henry notes that such units are conventional to reduce the olefin content of aromatic streams (see Henry, column 9, lines 30-33), as is being used in Beadle.  Such units are known to be suitably operated at a temperature range of 300°F to 500°F (149°C to 260°C), pressure in the range of 15 atm to 40 atm (15.2 bar to 40.5 bar), and liquid hourly space velocity in the range of 0.4 hr-1 to 5.0 hr-1 (see Henry, column 9, lines 33-37).
Thus, the person having ordinary skill in the art would have been motivated to used the clay treater operating conditions outline in Henry, such conditions known to be suitable for accomplishing the olefin reduction objective of Beadle.  In this regard, because Beadle processes the identical feed under the identical conditions as specified in the claims, it follows that the clay treater effluent would be expected to have identical characteristics as specified, including bromine index.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beadle (US 10,053,401) in view of Ash (US 6,004,452).
With respect to claims 21-23, see discussion supra at paragraph 10.  Beadle clearly disclosed wherein the aromatic complex may comprise units producing reformate, i.e. prima facie obviousness.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Response to Arguments
Applicant’s arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s argument to be:
I.	Beadle does not refer to uncondensed alkyl multi-aromatics from the clay treater.

II.	The passage of Beadle does not in fact teach or suggest feeding the outlet of a clay treater to a hydrodearylation unit.

III.	No passage of Beadle actually teaches or suggests the placement of hydrodearylation unit between a clay treater and a xylene re-run unit.

IV.	There is no teaching or suggestion of any benefit in fitting a hydrodearylation unit into the exhaust of a clay treater as Beadle does not identify or associate either mono-aromatics or uncondensed alkyl multi-aromatics with a clay treater effluent.


VI.	Beadle does not teach or suggest that a hydrodearylation unit will convert alkenyl aromatics to alkyl mono-aromatics.

In response to Applicant’s first, second, third, fourth, fifth, and sixth arguments, Beadle discloses “In certain embodiments, the majority of the olefins obtained from the heavy reformate clay treaters (C8+) are primarily alkenyl aromatics, and they will react with alkyl aromatics to form the uncondensed alkyl multi-aromatics.  The uncondensed alkyl multi-aromatics are hydrodearylated at relatively low temperature and pressure in these certain embodiments, allowing for the conversion to alkyl mono-aromatics while avoiding the excessive catalyst deactivation expected at higher temperatures with a heavy stream.  Certain embodiments can include supplying the product stream to a para-xylene recovery process” (see Beadle, column 7, lines 39-50); and “In various embodiments, when the hydrogen stream 212 is a once-through stream, the separator effluent liquid 244 may be directly routed to a xylene rerun column with a  para-xylene 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771